DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements submitted on 01 March 2022, 28 March 2022 and 25 July 2022 are in compliance with the provisions of 37 CFR 1.97 and
37 CFR 1.98.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings were received on 01 March 2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
a.	In line 3 of claim 1, “bonding pads studs” should be changed to --bonding pad studs-- in order to be consistent with the remainder of the disclosure.
b.	In line 10 of claim 16, “via first contact” should be corrected to read --via a first contact--.
c.	In line 1 of claim 19, “bonding pads studs” should be changed to
--bonding pad studs-- in order to be consistent with the remainder of the disclosure.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970).
Matsumoto et al. (US 9,053,716) teach a magnetic recording head assembly (Fig. 2, for instance) comprising a slider (200) comprising a body (as shown in Fig. 2, for instance); a vertical cavity surface emitting laser device (155, see Fig. 1B and lines 31-33 in column 7, for instance, i.e., “radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array”) mounted on a first surface (147) of the slider body (see lines 8-9 in column 4, for instance, i.e., “radiation source 155 may be placed directly on the head 101”), wherein the vertical cavity surface emitting laser device is capable of emitting a plurality of lasers (see lines 31-33 in column 7, for instance, i.e., “radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array”); a plurality (130 in Fig. 2, and 300 in Fig. 3A, for instance) of spot size converters (306 and 308 in Fig. 3A, for instance) extending from the first surface of the slider body (as shown in Fig. 3A, for instance), the plurality of spot size converters having a first end (310 and 312, respectively, for instance) disposed adjacent to the first surface of the slider body (as shown in Fig. 3A, for instance), wherein a total number of the plurality of spot size converters matches a total number of the plurality of lasers emitted by the vertical cavity surface emitting laser device (see lines 31-34 in column 7, for instance, i.e., “the radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array, the SSC may include one, two, three, or more tips at the surface 147 for each emitter”); and a combiner region (314) having a first end coupled to a second end of the plurality of spot size converters (as shown in Fig. 3A, for instance) [as per claim 9]; wherein the magnetic recording head assembly further comprises an output waveguide (305) having a first end coupled to a second end of the combiner region (as shown in Fig. 3A, for instance); and a near field transducer (140) coupled to a second end of the output waveguide (as shown in Fig. 2, for instance) [as per claim 13]; and wherein the magnetic recording head assembly is a component of a magnetic media drive (100, see Fig. 1A, for instance) [as per claim 15].
Matsumoto et al. (US 9,053,716), however, remains silent as to the combiner region being a “multimodal interference (MMI) device.”
Marsh et al. (US 6,717,970) teach that a multimodal interference device (16, see lines 56-58 in column 5, for instance) is a notoriously old and well known combiner region configuration.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the combiner region of Matsumoto et al. (US 9,053,716) be a multimodal interference (MMI) device as taught/suggested by Marsh et al. (US 6,717,970).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the combiner region of Matsumoto et al. (US 9,053,716) be a multimodal interference (MMI) device as taught/suggested by Marsh et al. (US 6,717,970) since such is a notoriously old and well known combiner region configuration, and selecting a known combiner region configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claims 1, 3, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970), Tatah et al. (US 9,196,278) and Shimazawa et al. (US 2012/0008470).
Matsumoto et al. (US 9,053,716) teach a slider (200, see Fig. 2, for instance) comprising a body (as shown in Fig. 2, for instance); a plurality (130 in Fig. 2, and 300 in Fig. 3A, for instance) of spot size converters (306 and 308 in Fig. 3A, for instance) extending from a first surface (147) of the body (as shown in Fig. 3A, for instance), the plurality of spot size converters having a first end (310 and 312, respectively, for instance) disposed adjacent to the first surface of the body (as shown in Fig. 3A, for instance); a combiner region (314) coupled to a second end of the plurality of spot size converters (as shown in Fig. 3A, for instance); and a vertical cavity surface emitting laser device (155, see Fig. 1B and lines 31-33 in column 7, for instance, i.e., “radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array”) mounted on the first surface of the body (see lines 8-9 in column 4, for instance, i.e., “radiation source 155 may be placed directly on the head 101”) [as per claims 1 and 6]; wherein a total number of spot size converters matches a total number of laser emitters (see lines 31-34 in column 7, for instance, i.e., “the radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array, the SSC may include one, two, three, or more tips at the surface 147 for each emitter”), and wherein the total number of spot size converters is about 2 spot size converters to about 16 spot size converters (as shown in Fig. 3A, for instance) [as per claim 3]; wherein the vertical cavity surface emitting laser device is capable of emitting a plurality of lasers through the plurality of laser emitters to the plurality of spot size converters (see lines 31-34 in column 7, for instance, i.e., “the radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array, the SSC may include one, two, three, or more tips at the surface 147 for each emitter”) [as per claim 4]; and wherein the slider is a component of a magnetic media drive (100, see Fig. 1A, for instance) [as per claim 8].
Matsumoto et al. (US 9,053,716), however, remains silent as to the combiner region being a “multimodal interference (MMI) device” as per claims 1, 3, 4, 6 and 8, the vertical cavity surface emitting laser device having “a plurality of laser apertures that align with the plurality of spot size converters” as per claims 1, 3, 4, 6 and 8, “wherein the plurality of laser apertures are linearly arranged” as per claim 6, and the slider comprising “a plurality of bonding [pad] studs disposed on the body…, wherein the plurality of spot size converters are disposed between at least two adjacent bonding pad studs of the plurality of bonding pad studs” as per claims 1, 3, 4, 6 and 8.
Marsh et al. (US 6,717,970) teach that a multimodal interference device (16, see lines 56-58 in column 5, for instance) is a notoriously old and well known combiner region configuration.
Tatah et al. (US 9,196,278) teach that a laser device (400) having a plurality of laser apertures (404A, 404B and 404C) that align with a plurality of spot size converters (410A, 410B and 410C, respectively), wherein the plurality of laser apertures are linearly arranged (as shown in FIG. 4, for instance) is a notoriously old and well known laser arrangement.
Shimazawa et al. (US 2012/0008470) teach a slider (22) comprising a plurality of bonding pad studs (370 and 371) disposed on a slider body (as shown in Fig. 1, for instance), wherein as least one spot size converter (43) is disposed between at least two adjacent bonding pad studs of the plurality of bonding pad studs (as shown in Fig. 1, for instance) in the same field of endeavor for enabling electrical connection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the combiner region of Matsumoto et al. (US 9,053,716) be a multimodal interference (MMI) device as taught/suggested by Marsh et al. (US 6,717,970); the vertical cavity surface emitting laser device of Matsumoto et al. (US 9,053,716) have a plurality of laser apertures that align with the plurality of spot size converters, wherein the plurality of laser apertures are linearly arranged as taught/suggested by Tatah et al. (US 9,196,278); and the slider of Matsumoto et al. (US 9,053,716) comprise a plurality of bonding pad studs disposed on the body, wherein the plurality of spot size converters are disposed between at least two adjacent bonding pad studs of the plurality of bonding pad studs, as taught/ suggested by Shimazawa et al. (US 2012/0008470).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the combiner region of Matsumoto et al. (US 9,053,716) be a multimodal interference (MMI) device as taught/suggested by Marsh et al. (US 6,717,970) since such is a notoriously old and well known combiner region configuration, and selecting a known combiner region configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the vertical cavity surface emitting laser device of Matsumoto et al. (US 9,053,716) have a plurality of laser apertures that align with the plurality of spot size converters, wherein the plurality of laser apertures are linearly arranged as taught/suggested by Tatah et al. (US 9,196,278) since such is a notoriously old and well known laser arrangement, and selecting a known laser arrangement on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the slider of Matsumoto et al. (US 9,053,716) comprise a plurality of bonding pad studs disposed on the body, wherein the plurality of spot size converters are disposed between at least two adjacent bonding pad studs of the plurality of bonding pad studs, as taught/ suggested by Shimazawa et al. (US 2012/0008470) since such enables electrical connection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970) as applied to claim 9 above, and further in view of Tatah et al. (US 9,196,278).
Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970) teach/ suggest the magnetic recording head assembly as detailed in paragraph 7, supra, further wherein a position of the plurality of spot size converters aligns with a position of the plurality of lasers emitted by the vertical cavity surface emitting laser device (see lines 31-34 in column 7, for instance, i.e., “the radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array, the SSC may include one, two, three, or more tips at the surface 147 for each emitter”).
Matsumoto et al. (US 9,053,716), however, remain silent as to “wherein a plurality of laser apertures are linearly arranged.”
Tatah et al. (US 9,196,278) teach that a plurality of laser apertures (404A, 404B and 404C) being linearly arranged (as shown in FIG. 4, for instance) is a notoriously old and well known laser arrangement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had a plurality of laser apertures be linearly arranged in Matsumoto et al. (US 9,053,716) as taught/suggested by Tatah et al. (US 9,196,278).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had a plurality of laser apertures be linearly arranged in Matsumoto et al. (US 9,053,716) as taught/suggested by Tatah et al. (US 9,196,278) since such is a notoriously old and well known laser arrangement, and selecting a known laser arrangement on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 16-21 are allowable over the prior art of record.  Claims 2, 5, 7, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688